Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, but with leave to renew. Held, an order for an open commission to examine witnesses outside the State should name the witnesses to be examined. {Matter of Anderson, 84 App. Div. 268; Ordway v. Radigan, 114 id. 538.) If a party desires to depart from the practice of taking a commission issued upon written interrogatories, he should be required to pay or secure the opposing party for the costs and expenses which he will incur. {Reed v. Fenn, 138 App. Div. 417.) The motion papers should disclose facts upon which the Special Term can act in the respects above mentioned. All concur.